DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, and 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,543,000. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the invention of claims 1, 5, 6, and 8-20 of the current application and the invention of claims 1-16 of the patent lies in the fact that the invention of claims 1-16 of the patent includes more elements and is thus more specific. Thus the invention of claims 1-16 of the patent is in effect a "species" of the "generic" invention of claims 1, 5, 6, and 8-20 of the current application. It has been held that the generic invention is “anticipated” by the species. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1, 5, 6, and 8-20 are anticipated by claims 1-16, claims 1, 5, 6, and 8-20 are not patentably distinct from claims 1-16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Arnegger (U.S. Patent 4,513,742) in view of Boehringer (U.S. Patent 5,409,491).
	Arnegger discloses a device (for example see Figures 1-2 and the annotated figure provided below) comprising a distal portion, a proximal portion, and a main body (the portion of the device extending from element 14 to element 15) extending from the distal portion to the proximal portion. The main body includes an elongated cavity defined by a recessed upper surface relative to the distal and proximal portions, a lower surface, a first outer edge extending from the upper surface to the lower surface (the left outer side surface of element 19), and a second outer edge extending from the upper surface to the lower surface (the right outer side surface of element 19), wherein the upper surface extends a first distance from the distal portion to the proximal portion along a longitudinal axis of the device and a second distance from one outer edge to the other, i.e. the width of the device, wherein the first distance is greater than the second distance, and wherein the distal portion includes a height that is different that the height of the main body, i.e. the main body is recessed relative to the distal portion (see Figure 2). Arnegger discloses the device wherein the elongated cavity extends between the 
	The device of Arnegger as modified by Boehringer discloses the device as discussed above wherein the biocompatible polymer is raised with respect to an upper surface of the distal portion (the polymer coating will having a thickness that is raised from the surface of the main body along a height of a surface of the distal portion facing the main body, i.e. the upper surface), wherein the biocompatible polymer is flush with an upper surface of the distal portion (the polymer coating will be positioned along the surface of the distal portion facing the main body, i.e. the upper surface, thus being . 

    PNG
    media_image1.png
    494
    479
    media_image1.png
    Greyscale

	Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Arnegger (U.S. Patent 4,513,742) in view of Boehringer (U.S. Patent 5,409,491) further in view of Fletcher (U.S. Patent 7,998,158).
	The device of Arnegger as modified by Boehringer discloses the invention as claimed except for the main body defining a plurality of cavities extending between the upper and lower surfaces. Fletcher teaches a device (for example see Figure 7) comprising a proximal portion (66), a distal portion (74), and a main body extending between the proximal portion and the distal portion, wherein the main body includes a plurality of cavities extending between an upper surface and a lower surface of the main body in order to reduce the weight of the device (column 6 lines 23-29). It would have . 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Arnegger (U.S. Patent 4,513,742) in view of Boehringer (U.S. Patent 5,409,491) further in view of Schenberger (U.S. Patent 7,691,106).
The device of Arnegger as modified by Boehringer discloses the invention as claimed except for the device further comprising an elastic barrier. Schenberger teaches a device (for example see Figure 2B) comprising a distal portion (71), a proximal portion (60), and a main body portion (50) extending from the distal portion to the proximal portion, wherein the main body includes at least one elastic barrier (73s) extending along outer edges of the main body portion from the distal portion to the proximal portion in order to control the amount of lateral deflection of the distal portion of the device. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Arnegger as modified by Boehringer wherein the device further comprises at least one elastic barrier in view of Schenberger in order to control the amount of lateral deflection of the distal portion of the device. 
The device of Arnegger as modified by Boehringer as further modified by Schenberger discloses a device wherein the at least one elastic barrier is capable dampening a force received by the device when coming in contact with a cutting guide. 
s 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arnegger (U.S. Patent 4,513,742) in view of Boehringer (U.S. Patent 5,409,491) and in view of Schenberger (U.S. Patent 7,691,106).
Arnegger discloses a device comprising a distal portion, a proximal portion, and a main body (the portion of the device extending from element 14 to element 15) extending from the distal portion to the proximal portion. The main body includes an elongated cavity defined by a recessed upper surface relative to the distal and proximal portions, a lower surface, a first outer edge extending from the upper surface to the lower surface (the left outer side surface of element 19), and a second outer edge extending from the upper surface to the lower surface (the right outer side surface of element 19), wherein the upper surface extends a first distance from the distal portion to the proximal portion along a longitudinal axis of the device and a second distance from one outer edge to the other, i.e. the width of the device, wherein the first distance is greater than the second distance, and wherein the distal portion includes a height that is different that the height of the main body, i.e. the main body is recessed relative to the distal portion (see Figure 2). Arnegger discloses the device wherein the elongated cavity extends between the upper and lower surfaces of the main body (the elongated cavity extending between 14 and 15 includes an opening that extends between the upper and lower surfaces of the elongate cavity) and the device further comprising a cutting geometry (12, 17, etc.) provided along a distal end face of the distal portion. Arnegger fails to disclose the device further comprising a biocompatible polymer and the device further comprising at least one elastic barrier. 

The device of Arnegger as modified by Boehringer discloses the device as discussed above wherein the biocompatible polymer is raised with respect to an upper surface of the distal portion (the polymer coating will having a thickness that is raised from the surface of the main body along a height of a surface of the distal portion facing the main body, i.e. the upper surface), wherein the biocompatible polymer is flush with an upper surface of the distal portion (the polymer coating will be positioned along the surface of the distal portion facing the main body, i.e. the upper surface, thus being flush with the surface of the distal portion), and wherein the biocompatible polymer surrounds the main body (the polymer is positioned on all the outer surface and therefore surrounds the main body). The device of Arnegger as modified by Boehringer discloses the device as discussed above wherein the main body includes an elongated 
Regarding the device further comprising at least one elastic barrier, Schenberger teaches a device (for example see Figure 2B) comprising a distal portion (71), a proximal portion (60), and a main body portion (50) extending from the distal portion to the proximal portion, wherein the main body includes at least one elastic barrier defining an elongate slot extending through the main body (73s) and extending along the outer edges of the main body portion from the distal portion to the proximal portion in order to control the amount of lateral deflection of the distal portion of the device. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Arnegger as modified by Boehringer wherein the device further comprises at least one elastic barrier in view of Schenberger in order to control the amount of lateral deflection of the distal portion of the device. 
The device of Arnegger as modified by Boehringer as further modified by Schenberger discloses a device wherein the at least one elastic barrier is capable dampening a force received by the device when coming in contact with a cutting guide and wherein the at least one elastic barrier extends from an upper surface of the main body to a lower surface of the main body.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for cited references the examiner felt were relevant to the application.

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Kevin Truong, at (571. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NICHOLAS W WOODALL/Primary Examiner, Art Unit 3775